Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement ("Agreement") is made as of December 11, 2008, by
and between Pzena Investment Management, Inc., a Delaware corporation (along
with any entities referred to in Section 2(c) below, the "Company"), and Ronald
W. Tysoe ("Director").

RECITALS

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation.

WHEREAS, the Board of Directors of the Company (the "Board") has determined
that, in order to attract and retain qualified individuals as members of the
Board, the Company will attempt to maintain on an ongoing basis, at its sole
expense, liability insurance to protect persons serving the Company and its
subsidiaries from certain liabilities. Although the furnishing of such insurance
has been a customary and widespread practice among United States based
corporations and other business enterprises, such insurance may be available to
it in the future only at higher premiums and with more exclusions. At the same
time, directors are being increasingly subjected to expensive and time-consuming
litigation relating to the business and affairs of corporations.  The Company
recognizes that the cost of defending and otherwise participating in such
litigation is far greater than the financial benefits of serving as a
Director.  Article Seventh of the Certificate of Incorporation of the Company,
as in effect on the date hereof, and the Delaware General Corporation Law
("DGCL") expressly provide that the indemnification provisions set forth therein
are not exclusive and contemplate that agreements may be entered into between
the Company and members of the Board (or parties serving at the request of the
Board) with respect to indemnification;

WHEREAS, the uncertainties relating to insurance have increased the difficulty
of attracting and retaining directors;

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining directors is detrimental to the best interests of the Company's
stockholders;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to pay expenses on behalf of, directors to
the fullest extent permitted by applicable law so that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified;

--------------------------------------------------------------------------------



WHEREAS, this Agreement is in furtherance of the Amended and Restated
Certificate of Incorporation of the Company, its Amended and Restated Bylaws and
any resolutions adopted pursuant thereto, and the DGCL, and shall not be deemed
a substitute therefor, nor to diminish or abrogate any rights of Director
thereunder;

WHEREAS, the Company has entered into this Agreement and assumed the obligations
imposed on it hereby in order to induce Director to serve as a director or
officer of the Company, and the Company acknowledges that Director is relying
upon this Agreement in serving as a director or officer of the Company; and

WHEREAS, Director is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he be
so indemnified;

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Director do hereby covenant and agree as follows:

1.   Services to the Company.  Director will serve or continue to serve, at the
will of the Company and its stockholders for so long as Director is duly elected
or appointed or until Director tenders his or her resignation.

2.   Definitions.  As used in this Agreement:

(a)                "Beneficial Owner" shall have the meaning given to such term
in Rule 13d-3 under the Securities Exchange Act of 1934.

(b)                A "Change in Control" shall be deemed to occur upon the
earliest to occur after the date of this Agreement of any of the following
events:

(i)                               Acquisition of Stock by Third Party.  Any
Person, other than a Principal or a Related Party of a Principal (as each such
term is defined below), is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing fifteen percent (15%) or
more of the combined voting power of the Company’s then outstanding securities;

(ii)                              Change in Board of Directors.  During any
period of two (2) consecutive years (not including any period prior to the
execution of this Agreement), individuals who at the beginning of such period
constitute the Board (together with any new directors whose election to the
Board or whose nomination for election by the stockholders of the Company was
approved by a vote of a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute at
least a majority of the members of the Board;

(iii)                             Corporate Transactions.  The effective date of
a merger or consolidation of the Company with any other entity, unless such
merger or consolidation would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity, including the parent corporation of such
surviving entity) at least 50% of the total voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;

2

--------------------------------------------------------------------------------



(iv)                              Liquidation.  The approval by the stockholders
of the Company of a complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets; and

(v)                               Other Events.  There occurs any other event of
a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or a response to any similar item on any similar
schedule or form) promulgated under the Exchange Act (as defined below), whether
or not the Company is then subject to such reporting requirement.

(c)                "Company" shall include, in addition to Pzena Investment
Management, Inc., any corporation, partnership, joint venture, limited liability
company, trust or other enterprise of which such Director is or was serving as a
director, officer, employee or agent of at the request of the Company, or any
corporation which results from or survives a consolidation or merger with Pzena
Investment Management, Inc., as well as any corporation resulting from a
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees or
agents, so that if Director is or was a director, officer, employee or agent of
such constituent corporation, or is or was serving at the request of such
constituent corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, limited liability company, trust or
other enterprise, Director shall stand in the same position under the provisions
of this Agreement with respect to the resulting or surviving corporation as
Director would have with respect to such constituent corporation if its separate
existence had continued.

(d)                "Disinterested Director" means a director of the Company who
is not and was not a party to the Proceeding as defined herein in respect of
which indemnification is sought by Director.

(e)                "Enterprise" shall mean the Company and any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise of which Director is or was serving at
the request of the Company as a director, officer, employee, agent or fiduciary.

(f)                "Exchange Act" shall mean the Securities Exchange Act of
1934, as amended.

(g)                "Expenses" shall include all reasonable attorneys' and
accountants’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise being involved with, a Proceeding as defined in
this Agreement. Expenses also shall include Expenses incurred in connection with
any appeal resulting from any Proceeding, including without limitation the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent. Expenses, however, shall not
include amounts paid in settlement by Director or the amount of judgments or
fines against Director.

3

--------------------------------------------------------------------------------



(h)                "Independent Counsel" means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent: (i) the Company
or Director in any matter material to either such party or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term "Independent Counsel" shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Director in an action to determine Director's rights under this Agreement.

(i)                "Person" shall have the meaning as set forth in Sections
13(d) and 14(d) of the Exchange Act; provided, however, that Person shall
exclude (i) the Company or a person or entity that directly or indirectly
controls, is controlled by, or is under common control with, the Company, (ii)
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, and (iii) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

(j)                "Principal" means Richard S. Pzena, John P. Goetz, William L.
Lipsey, A. Rama Krishna and Joel Greenblatt.

(k)                The term "Proceeding" shall include any threatened, pending
or completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation (including but not limited to any internal corporate
investigation), inquiry, administrative hearing or any other actual, threatened
or completed proceeding, including any and all appeals, whether brought in the
right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, in which Director was, is, or will be a
party to, a witness in or otherwise participates in by reason of the fact that
Director is or was a director or officer of the Company, by reason of any action
taken by him or of any action on his part while acting as director or officer of
the Company, or by reason of the fact that he is or was serving at the request
of the Company as a director, officer, employee or agent of another Enterprise,
in each case whether or not serving in such capacity at the time any liability
or expense is incurred for which indemnification, reimbursement, or payment of
expenses can be provided under this Agreement; except one initiated by a
Director to enforce his rights under this Agreement.  Any Director serving, in
any capacity, (i) another corporation of which a majority of the shares entitled
to vote in the election of its directors is held by the Company, or (ii) any
employee benefit plan of the Company or of any corporation referred to in clause
(i), shall be deemed to be doing so at the request of the Company.

4

--------------------------------------------------------------------------------



(l)                "Related Party" means: (1) in the case of an individual, any
immediate family member of any Principal; or (2) any trust, corporation,
partnership, limited liability company or other entity, the beneficiaries,
stockholders, partners, members, owners or Persons beneficially holding an 80%
or more controlling interest of which consist of any one or more Principals
and/or such other Persons referred to in the immediately preceding clause (1).

(m)                References to "fines" shall include, but are not limited to,
any excise tax assessed with respect to any employee benefit plan; references to
"serving at the request of the Company" shall include any service as a director,
officer, employee or agent of the Company which imposes duties on, or involves
services by, such director, officer, employee or agent with respect to an
employee benefit plan, its participants or beneficiaries; and a person who acted
in good faith and in a manner he reasonably believed to be in the best interests
of the participants and beneficiaries of an employee benefit plan shall be
deemed to have acted in a manner "not opposed to the best interests of the
Company" as referred to in this Agreement.

3.   Indemnity in Third-Party Proceedings.  A Third-Party Proceeding is a
Proceeding other than a Proceeding by or in the right of the Company to procure
a judgment in its favor. The Company shall indemnify Director in accordance with
the provisions of this Section 3 if Director is, or is threatened to be made, a
party to, a witness in or otherwise participates in any Third-Party Proceeding.
Pursuant to this Section 3, Director shall be indemnified against all Expenses,
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Director or on his behalf in connection with such Third-Party Proceeding or
any claim, issue or matter therein, if Director acted in good faith and in a
manner Director reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal proceeding had no
reasonable cause to believe that such conduct was unlawful.

4.   Indemnity in Proceedings by or in the Right of the Company.  The Company
shall indemnify Director in accordance with the provisions of this Section 4 if
Director is, or is threatened to be made, a party to, a witness in or otherwise
participates in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 4, Director shall be indemnified
against all Expenses actually and reasonably incurred by him or on his behalf in
connection with such Proceeding or any claim, issue or matter therein and to the
extent permitted by law, amounts paid in settlement, if Director acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company. No indemnification for Expenses shall be made under
this Section 4 in respect of any claim, issue or matter as to which Director
shall have been finally adjudged by a court to be liable to the Company, unless
and only to the extent that the Delaware Court of Chancery or any court in which
the Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Director is fairly and reasonably entitled to indemnification.

5

--------------------------------------------------------------------------------



5.   Indemnification for Expenses of a Party Who is Wholly or Partly Successful.

(a)                In any Proceeding referred to in Section 4, if Director is
not wholly successful in such Proceeding, but has been adjudged to be liable to
the Company as to one or more but less than all claims, issues or matters in
such Proceeding, no indemnification shall be made in respect of any claim, issue
or matter as to which Director shall have been adjudged to be liable to the
Company, unless and only to the extent that the Delaware Court of Chancery or
any court in which the Proceeding was brought shall determine upon application
that, despite the adjudication of liability to the Company, in view of all the
circumstances of the case, Director is fairly and reasonably entitled to such
indemnification.  However, in any Proceeding referred to in Section 4, the
Company shall indemnify Director against all Expenses actually and reasonably
incurred by him or on his behalf and, to the extent permitted by law, amounts
paid in settlement, in connection with each claim, issue or matter as to which
Director is successful on the merits or has reached a settlement.

(b)                To the extent that Director has been successful on the merits
or otherwise in defense of any Proceeding (including any Proceeding referred to
in Section 4), or in defense of any claim, issue or matter therein, Director
shall be indemnified and held harmless by the Company to the fullest extent
authorized by the DGCL, as the same exists or may hereafter be amended, against
all Expenses actually and reasonably incurred or suffered by Director or on
Director’s behalf in connection therewith.  Indemnification pursuant to this
Section 5(b) shall not require a determination pursuant to Section 10 of this
Agreement.  

(c)                For purposes of this Section 5 and without limitation, the
termination of any claim, issue or matter in a Proceeding in which Director is a
defendant by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.  

6.   Additional Indemnification.

(a)                Notwithstanding any limitation in Sections 3, 4, or 5, the
Company shall indemnify Director to the extent permitted by law if Director is a
party to or threatened to be made a party to, a witness in or otherwise
participates in any Proceeding against all Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred by Director in
connection with the Proceeding (1) unless Director’s conduct constitutes a
breach of Director’s duty of loyalty to the Company or its stockholders, (2)
except for liability for acts or omissions not in good faith or which involve
intentional misconduct or a knowing violation of law, (3) except for liability
under Section 174 of the DGCL, or (4) except for liability relating to any
transaction from which the Director derived an improper benefit.

(b)                For purposes of Section 6(a), the meaning of the phrase "to
the extent permitted by law" shall mean:

(i)                               the fullest extent permitted by the provision
of the DGCL that authorizes or contemplates additional indemnification by
agreement, or the corresponding provision of any amendment to or replacement of
the DGCL; and

6

--------------------------------------------------------------------------------



(ii)                              the fullest extent authorized or permitted by
any amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors.

7.   Exclusions.  Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any payment for indemnity
including Expenses, judgments, fines and amounts paid in settlement to the
extent that the amount for which Director seeks indemnification, or a portion
thereof:

(a)                has actually been made to or on behalf of Director under any
insurance policy, contract, agreement or otherwise; or

(b)                is based upon an accounting of profits made from the purchase
and sale (or sale and purchase) by Director of securities of the Company in
violation of Section 16(b) of the Exchange Act or similar provisions of state
statutory law or common law; or   

(c)                in connection with any Proceeding (or any part of any
Proceeding) initiated or brought voluntarily by Director, including any
Proceeding (or any part of any Proceeding) initiated by Director against the
Company or its directors, officers or employees, unless (i) the Board authorized
the Proceeding (or any part of any Proceeding) prior to its initiation or (ii)
the Company provides the indemnification, in its sole discretion, pursuant to
the powers vested in the Company under applicable law.

8.   Notification of Indemnifiable Claim.  Director shall, as a condition
precedent to his right to be indemnified under this Agreement, give the Company
notice in writing as soon as practicable of any claim made against Director for
which indemnification will or could be sought under this Agreement.  Director
agrees promptly to notify the Company in writing upon being served with any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which will or could be subject to
indemnification or payment of Expenses covered hereunder. The Secretary of the
Company shall, promptly upon receipt of such notice, advise the Board in writing
of such notice.  The failure of Director to timely notify the Company shall not
relieve the Company of any obligation which it may have to the Director under
this Agreement or otherwise, unless such failure to provide timely notice
materially prejudices the Company.  The omission to notify the Company will not
relieve the Company from any liability for indemnification which it may have to
Director otherwise than under this Agreement.

7

--------------------------------------------------------------------------------



9.   Payment of Expenses.  Without regard to Director’s ultimate entitlement to
indemnification under other provisions of this Agreement, the Company shall pay
the Expenses as incurred by Director or reimburse Director for his payment of
such Expenses in connection with any Proceeding within thirty (30) days after
the receipt by the Company of a written request for payment of expenses.  If the
DGCL so requires, payment of Expenses by the Company under this Section 9 shall
be made only upon delivery to the Company of an undertaking
("Undertaking").  The Undertaking shall constitute the Director's agreement
that: (i) he shall repay the Expenses paid by the Company to the extent that it
is ultimately determined by final judicial decision from which there is no
further right to appeal that the Director is not entitled to be indemnified by
the Company; and (ii) that in consideration for the payment of such expenses,
the Company may, at its sole discretion, select counsel for Director, assume the
defense or otherwise participate in the defense of such Proceeding. Payment of
Expenses pursuant to this Section shall be unsecured and interest free.  Payment
of Expenses shall be made without regard to Director's ability to repay the
expenses and without regard to Director's ultimate entitlement to
indemnification under the other provisions of this Agreement.  Such payment
shall include any and all reasonable Expenses incurred pursuing an action to
enforce this right of payment of Expenses, including Expenses incurred preparing
and forwarding statements to the Company to support the payment claimed.  This
Section 9 shall not apply to any claim for Expenses made by Director for which
indemnity is excluded pursuant to Section 7.  Notwithstanding anything else
contained in this Section 9, to the extent that the Company is prohibited by
applicable law from making payment of Expenses to the Director prior to the
Company’s determination that the Director is entitled to indemnification, the
Company shall not pay Expenses to the Director pursuant to this
Section.   Nothing herein shall be construed to limit the Company’s right to
seek damages from the Director, including but not limited to the full amount of
the Expenses paid by the Company hereunder. The selection by the Company of
defense counsel for the Director in connection with any Proceeding, shall be
made only with the approval of the Director, which approval shall not be
unreasonably withheld, upon the delivery to Director of written notice of the
Company’s election to do so. After delivery of such notice, approval of such
counsel by Director and the retention of such counsel by the Company, the
Company will not be liable to Director under this Agreement for any fees of
counsel subsequently incurred by Director with respect to the same Proceeding,
provided that (i) Director shall have the right to employ his counsel in any
such Proceeding at Director's expense; and (ii) if (A) the employment of counsel
by Director has been previously authorized by the Company, (B) Director shall
have reasonably concluded that there may be a conflict of interest between the
Company and Director in the conduct of any such defense, or (C) the Company
shall not, in fact, have employed counsel to assume the defense of such
Proceeding, then the fees and expenses of Director's counsel shall be at the
expense of the Company.

10.  Procedure Upon Application for Indemnification.

(a)                Upon final disposition of a Proceeding for which
indemnification is sought pursuant to Section 3 or Section 4, Director shall
submit promptly (and in any event, no later than the applicable statute of
limitations) to the Board a written request for indemnification averring that he
has met the applicable standard of conduct set forth herein. Any indemnification
made under this Agreement pursuant to Section 3 or Section 4 shall be made by
the Company only as authorized in the specific case upon a determination that
indemnification of the Director is proper in the circumstances because Director
has met the applicable standard of conduct.  Such determination shall be made in
the following manner: (i) if a Change in Control shall have occurred and the
Director is not a director at the time of such determination, by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Director; and (ii) in any other circumstance: (A) by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (C) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Director or (D) if so directed by the Board, by the
stockholders of the Company, and, if it is so determined that Director is
entitled to indemnification, payment to Director shall be made within thirty
(30) days after such determination. Director shall cooperate with the person,
persons or entity making such determination with respect to Director's
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Director and reasonably necessary to such determination. Any costs
or expenses (including attorneys' fees and disbursements) incurred by Director
in so cooperating with the person, persons or entity making such determination
shall be borne by the Company (irrespective of the determination as to
Director's entitlement to indemnification) and the Company hereby indemnifies
and agrees to hold Director harmless therefrom.

8

--------------------------------------------------------------------------------



(b)                In the event the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 10(a)
hereof, the Independent Counsel shall be selected as provided in this Section
10(b). If a Change in Control shall not have occurred, the Independent Counsel
shall be selected by the Board within ten (10) days of submission of a written
request by Director for indemnification pursuant to Section 10(a), and the
Company shall give written notice to Director advising him of the identity of
the Independent Counsel so selected. If a Change in Control shall have occurred,
the Independent Counsel shall be selected by Director within ten (10) days of
submission of a written request by Director for indemnification pursuant to
Section 10(a), (unless Director shall request that such selection be made by the
Board, in which event the preceding sentence shall apply), and Director shall
give written notice to the Company advising it of the identity of the
Independent Counsel so selected. In either event, Director or the Company, as
the case may be, may, within ten (10) days after such written notice of
selection shall have been given, deliver to the Company or to Director, as the
case may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of "Independent Counsel" as defined in
Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. The objection must also
include a proposed substitute Independent Counsel.  If objection including a
proposed substituted Independent Counsel is timely made, such substituted
Independent Counsel shall serve as Independent Counsel unless objected to within
ten (10) days.  An objection to the substituted Independent Counsel may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of "Independent Counsel" as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  If written objection is made, the Independent Counsel
or substituted Independent Counsel proposed may not serve as Independent Counsel
unless and until such objection is withdrawn or a court has determined that such
objection is without merit. If, within thirty (30) days after submission by
Director of a written request for indemnification pursuant to Section 10(a)
hereof, the parties have not agreed upon the selection of the Independent
Counsel, either the Company or Director may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company or Director to the other's selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person selected by the Court or by
such other person as the Court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 10(a) hereof.

9

--------------------------------------------------------------------------------



11.  Presumptions and Effect of Certain Proceedings.

(a)                The submission of the Application for Indemnification to the
Board shall create a rebuttable presumption that the Director is entitled to
indemnification under this Agreement, and the Board, Independent Counsel, or
stockholders, as the case may be, may, at any time, specifically determine that
the Director is so entitled, unless it or they possess sufficient evidence to
rebut the presumption that Director has met the applicable standard of
conduct.  If a determination shall have been made pursuant to this Agreement
that Director is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding commenced pursuant to Section 12,
absent (i) a misstatement by Director of a material fact, or an omission of a
material fact necessary to make Director's statement not materially misleading,
in connection with the request for indemnification, or (ii) a prohibition of
such indemnification under applicable law.  Neither the failure of the Company
(including by its directors or Independent Counsel) to have made a determination
prior to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Director has met the
applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Counsel) that Director has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Director has not met the applicable standard of
conduct.   Moreover, the fact that the Company has paid the Director’s Expenses
pursuant to Section 9 herein shall not create a presumption that Director has
met the applicable standard of conduct for indemnification.

(b)                The termination of any Proceeding or of any claim, issue or
matter therein, by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Director to
indemnification or create a presumption that Director did not act in good faith
and in a manner which he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Director had reasonable cause to believe that his conduct was unlawful.  

(c)                For purposes of any determination of good faith, Director
shall be deemed to have acted in good faith if Director’s action is based on the
advice of legal counsel for the Company or on information or records given or
reports made to the Company by an independent certified public accountant or by
an appraiser or other expert selected with reasonable care by the Company.  The
provisions of this Section 11(d) shall not be deemed exclusive or to limit in
any way the other circumstances in which the Director may be deemed to have met
the applicable standard of conduct set forth in this Agreement.

10

--------------------------------------------------------------------------------



(d)                To the extent legally permissible, the knowledge and/or
actions, or failure to act, of any director, officer, agent or employee of the
Enterprise shall not be imputed to Director for purposes of determining the
right to indemnification under this Agreement.

12.  Remedies of Director.

(a)                In the event that (i) a determination is made pursuant to
Section 10 of this Agreement that Director is not entitled to indemnification
under this Agreement, (ii) payment of Expenses is not timely made pursuant to
Section 9 of this Agreement, or (iii) payment of indemnification pursuant to
Section 3, 4, 5(a) or 6 of this Agreement is not made within thirty (30) days
after a determination has been made that Director is entitled to
indemnification, Director shall be entitled to an adjudication by a court of his
entitlement to such indemnification or payment of Expenses.  

(b)                In the event that Director successfully sues the Company for
indemnification or payment of Expenses, and is successful in whole or in part,
Director shall be entitled to be paid by the Company for the Expense of
prosecuting such suit.  If the Company sues Director to recover Expenses paid
and Director is successful in defending such suit, in whole or in part, Director
shall be entitled to be paid the Expense of defending such suit.

(c)                In the event that a determination shall have been made under
this Agreement that Director is not entitled to indemnification, any judicial
proceeding commenced pursuant to this Section shall be conducted in all respects
as a de novo trial on the merits and Director shall not be prejudiced by reason
of that adverse determination. In any judicial proceeding pursuant to this
Section, the Company shall have the burden of proving Director is not entitled
to indemnification or payment of Expenses, as the case may be.   

(d)                The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement. The Company shall indemnify Director against any and all
Expenses and, if requested by Director, shall (within thirty (30) days after
receipt by the Company of a written request therefore) pay such Expenses to
Director, which are incurred by Director in connection with any action brought
by Director for indemnification or payment of Expenses from the Company under
this Agreement or under any directors' and officers' liability insurance
policies maintained by the Company, regardless of whether Director ultimately is
determined to be entitled to such indemnification, payment of Expenses or
insurance recovery, as the case may be.

13.  Non-exclusivity; Survival of Rights; Insurance; Subrogation.

(a)                The rights of indemnification and to receive payment of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Director may at any time be entitled under applicable law,
the Company's Certificate of Incorporation, the Company's Bylaws, any agreement,
a vote of stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Director under this Agreement in respect of any action
taken or omitted by such Director prior to such amendment, alteration or repeal.
To the extent that a change in Delaware law, whether by statute or judicial
decision, permits greater indemnification or payment of Expenses than would be
afforded currently under the Company's Amended and Restated Certificate of
Incorporation, Amended and Restated Bylaws and this Agreement, it is the intent
of the parties hereto that Director shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

11

--------------------------------------------------------------------------------



(b)                The Company shall, from time to time, make the good faith
determination whether or not it is practicable for the Company to obtain and
maintain a policy or policies of insurance with reputable insurance companies
providing the directors, officers, employees, or agents of the Company with
coverage for losses from wrongful acts, or to ensure the Company’s performance
of its indemnification obligations under this Agreement.  Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage.  To the extent that
the Company maintains an insurance policy or policies providing liability
insurance for directors of the Company or of any other corporation, partnership,
joint venture, trust, employee benefits plan or other enterprise which the
Director serves at the request of the Company, Director shall be covered by such
policy or policies in such manner as to provide the Director the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors.  The Company shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of the Director, all amounts payable as
a result of such proceeding in accordance with the terms of such policies.

(c)                In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Director, who shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.

14.  Duration of Agreement.  This Agreement shall continue until and terminate
upon the later of: (a) six (6) years after the date that Director shall have
ceased to serve as a director or officer of the Company or as a director,
officer, employee or agent of any other corporation, partnership, joint venture,
limited liability company, trust, employee benefit plan or other enterprise
which Director served at the request of the Company ("Six Year Anniversary
Date"); or (b) one (1) year after the final termination of each and every
Proceeding, commenced prior to the Six Year Anniversary Date.

12

--------------------------------------------------------------------------------



15.  Successors and Assigns.  This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Director and
his heirs, executors and administrators.

16.  Severability.  If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

17.  Entire Agreement.  Except as otherwise specified herein, this Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral, written and implied, between the parties hereto with respect to the
subject matter hereof.

18.  Effectiveness of Agreement.  This Agreement shall be effective as of the
date set forth on the first page and may apply to acts or omissions of Director
which occurred prior to such date if Director was an officer, director, employee
or other agent of the Company, or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, limited liability company, trust or other enterprise, at the time such
act or omission occurred, and shall continue to exist after the rescission or
restrictive modification of this Agreement with respect to events occurring
prior to such rescission or restrictive modification.

19.  Modification and Waiver.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the parties thereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions of this Agreement nor shall any
waiver constitute a continuing waiver.

20.  Notices.  All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) if delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (b) if sent by an overnight
courier service (such as Federal Express) to:

          (i)       if to Director, at the address of Director provided to the
Company most recently prior to the date of said notice or other communication,
and

13

--------------------------------------------------------------------------------



          (ii)      if to the Company, at:   Pzena Investment Management, Inc.
                                                    Attention: General Counsel
                                                    120 West 45th Street, 20th
Floor
                                                    New York, New York 10036

or to any other address as may have been furnished to Director by the Company.

21.  Contribution.  To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Director
for any reason whatsoever, the Company, in lieu of indemnifying Director, shall
contribute to the amount incurred by Director, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Director as a result of the event(s) and/or
transaction(s) giving cause to such Proceeding; and/or (ii) the relative fault
of the Company (and its directors, officers, employees and agents) and Director
in connection with such event(s) and/or transaction(s).

22.  Applicable Law and Consent to Jurisdiction.  This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules.  The Company and Director hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the "Delaware Court"), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or inconvenient forum.

23.  Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

24.  Miscellaneous. Use of the masculine pronoun shall be deemed to include
usage of the feminine pronoun where appropriate. The headings of the paragraphs
of this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

  PZENA INVESTMENT MANAGEMENT, INC.  

By: /s/ Richard S. Pzena

Name: Richard S. Pzena Title: Chief Executive Officer  

/s/ Ronald W. Tysoe

Ronald W. Tysoe Director



15

--------------------------------------------------------------------------------

